 



Exhibit 10.4

         
CHANGE IN TERMS AGREEMENT
      Community Bank N.A.
 
      331 West Pulteney Street
 
      Corning, New York 14830

                  LOAN NUMBER   ORIGINAL PRINCIPAL   CURRENT   ORIGINAL  
AGREEMENT     BALANCE   PRINCIPAL   AGREEMENT   CHANGE DATE         BALANCE  
DATE     C-07-07-035695   $1,900,000.00   $918,323.00   August 4, 2005  
March 19, 2008   DESCRIPTION OF THE EXISTING DEBT (“Existing Debt”)   Term Loan
dated August 4, 2005 in the amount of $1,900,000.00, modified to reduce the
interest rate.

BORROWER INFORMATION
Coming Natural Gas Corporation 330 William Street, P. 0. 58 Coming, NY
14830-0058
BORROWER. The term “Borrower” means each party identified above.
LENDER. The term “Lender” means Community Bank N.A. whose address is 331 West
Pulteney Street, Coming, New York 14830 , its successors and assigns.
TERMS AND PROVISIONS. In consideration of the promises contained in this
Agreement and in the instruments evidencing the Existing Debt, and of other good
and valuable consideration, the sufficiency of which is acknowledged by the
execution of this Agreement, Borrower agrees to the following provisions:

  1.   The instrument evidencing the Existing Debt is modified and supplemented
as follows:         Interest Rate will be changed to the 30-day Libor Rate plus
1.35% as published in the Wall Street Journal from the 30 day Libor Rate plus
1.85% as published in the Wall Street Journal effective March 19, 2008.    2.  
Ratification and Continued Validity. Except for the terms expressly modified by
this Agreement, by signing this Agreement Borrower acknowledges that Borrower is
still bound by the terms of the instruments and prior modifications, extensions,
and supplements evidencing the Existing Debt as if they were fully set forth and
repeated in this Agreement and that those terms will continue to bind Borrower
as provided in this Agreement and those instruments. Lender’s consent to this
Agreement does not waive the right to strictly enforce Lender’s rights under
this Agreement or the instruments evidencing the Existing Debt. Lender’s consent
to this Agreement does not mean that Lender must enter into another agreement
like this one in the future. Lender and Borrower intend that this Agreement does
not replace the Existing Debt but restates it as modified.     3.   Others
Responsible for the Debt. Lender and Borrower intend that anyone else who is
liable for the Existing Debt, including, without limitation, cosigners,
guarantors, and coborrowers, are not relieved of any obligation except as
expressly relieved in this Agreement or other writing. Borrower agrees that the
liability of each person who signed the instruments evidencing the Existing
Debt, whether primary or secondary, continues in full force and effect, even if
that person does not sign this Agreement. This promise applies not only to this
Agreement but also to any extension, modification, or other agreement Borrower
makes with Lender that represents a debt which includes cosigners, guarantors,
coborrowers, and others having similar liability. Borrower understands that this
Agreement is contingent on the continued liability of each person who signed the
documents evidencing the Existing Debt, whether or not that person signs this
Agreement.     4.   Pronouns and Gender. In this Agreement, whenever the
circumstances or the context so requires, the singular shall be construed as the
plural, the masculine shall be construed as the feminine and/or the neuter and
vice versa.    5.   Miscellaneous Terms. Borrower agrees that if Lender delays
or forgoes enforcing Lender’s rights under this Agreement in any particular
instance, Lender retains the right to strictly enforce the same provision in any
other instance, or later in the same instance. Every person signing this
Agreement waives, to the extent allowed by law, presentment, demand, protest,
and notice of dishonor. Every person signing this Agreement agrees that Lender
may renew, extend, supplement, or otherwise modify the debt represented by this
Agreement and the documents evidencing the Existing Debt without the permission
of any other person who is liable, and such modification will not release or
reduce the liability of any party, even if that party does not sign this
Agreement.

ORAL AGREEMENTS DISCLAIMER. This Agreement represents the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

      © 2004-2006 Copyright Compliance Systems, Inc. 8B92-115D — 2006.09.56
Change in Terms Agreement — DL6006   www.compliancesystems.com     800-968-8522
— Fax 616-956-1868

Page 1 of 2



--------------------------------------------------------------------------------



 



By signing this Change In Terms Agreement, each Borrower acknowledges reading,
understanding, and agreeing to all its provisions, and receiving a copy.

         
Coming Natural Gas Corporation
       
 
       
/s/ Michael German
  March 20, 2008          
By: Michael German
  Date    
Its: CEO & President
       

By signing this Change In Terms Agreement, Lender acknowledges reading,
understanding, and agreeing to all its provisions.

         
Community Bank N.A.
       
 
       
/s/ ThomasBeers
  March 19, 2008          
By: Thomas Beers
  Date     Its: Commercial Loan Officer/Vice President    

      © 2004-2006 Copyright Compliance Systems, Inc. 8B92-115D — 2006.09.56
Change in Terms Agreement — DL6006   www.compliancesystems.com     800-968-8522
— Fax 616-956-1868

Page 2 of 2